Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-10 and 12-21 are pending. Claims 1-10 and 12-21 are under examination.
Withdrawn rejections
Applicant's amendments and arguments filed 01/07/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The amendments to the claims filed 01/07/2021 have overcome the 112(b) rejections in the non-final mailed 11/12/2020.

Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is ‘683 (CN102718683, Published 10-2012. As cited in the IDS filed 03/09/2020. As cited as reference D1 in the written opinion for PCT/CN2018/098253. All references to 683 are made to a machine translation mailed 11/12/2020).
683 teaches (page 1 of 5) a low color isocyanate made by the action of a cyclopentene phosphine catalyst to obtain a partially carbodiimated isocyanate reaction 
However, 683 does not teach the instant halosilane organic. It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628